Citation Nr: 1211459	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left wrist arthritis.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968, and had subsequent service in the Naval Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for left wrist and cervical spine disabilities.

In July 2007, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The Board remanded the claims to the RO, via the Appeals Management Center (AMC) in October 2007 and again in May 2010.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.


FINDINGS OF FACT

1.  Left wrist arthritis is related to service.
 
2.  Cervical spine disability did not manifest in service, within the one year presumptive period, or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  Left wrist disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Cervical spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting the claim for entitlement to service connection for left wrist arthritis, further discussion of the VCAA is unnecessary with regard to this claim.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001);

As to the claim for entitlement to service connection for cervical spine disability, in an August 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate this claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in March 2006 and November 2007 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the existing, identified post-service private and VA treatment records.  The Veteran indicated during the Board hearing that he reported these injuries to the Reserve units in which he served immediately after active service and was told to seek treatment at Visalia Medical Clinic.  In a September 2004 letter the Visalia Medical Clinic records custodian wrote that their records were kept in storage for seven years after a patient discontinues care, and that the Veteran's records were destroyed in 1998.  Consequently, the RO/AMC was not required to take further action with regard to these records.  See 38 C.F.R. § 3.159(c)(1) (VA not required to make follow-up request for private treatment records where follow-up request for records would be futile, for example, when records custodian indicates they were destroyed).  Similarly, the San Joaquin Prime Care Medical Corp. indicated in a  July 2007 that it no longer had any medical records on the Veteran as he was last seen (per his recollection)  in 1995, and records were kept for 10 years.

Also referenced during the Board hearing were the records of Dr. Pentschev, to whom a December 1995 letter was addressed acknowledging his referral of the Veteran.  The undersigned indicated that the Veteran would be allowed to obtain and submit any records from Dr. Pentschev,  but no such records were submitted.

In addition, in its October 2007 remand, the Board instructed that the RO/AMC verify the periods of the Veteran's Reserve service and request all service medical records from the Veteran's Reserve service and associate them with the claims file.  The RO requested these records from multiple sources and requested a response, but no response was received.  In May 2010, the Board again remanded the claims because there had been no affirmative indication that the requested records did not exist or that the custodian did not have them.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile, for example, when advised that they do not exist or the custodian does not have them).  The RO/AMC then requested records from the National Personnel Records Center (NPRC) and was informed that the requested records (as opposed to the STRs already sent) were unavailable, and called the Naval Personnel Command Center as was told that they would not normally retain service records prior to 1995.  The RO prepared a January 2012 Memorandum of Formal Finding of Unavailability for STRs for the period of 1968 to 1971 to this effect.  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The RO/AMC provided such notice in a December 2011 letter to the Veteran.  The RO/AMC thus substantially complied with the Board remand instructions and complied with its duty to assist in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

To the extent that the inability to obtain any medical records from the Veteran's Naval Reserve service reflects an unavailability of service records, the Board is aware of its heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board has twice remanded the claim to attempt to obtain these records and the RO/AMC's actions reflect that further attempts to obtain them would be futile.  The Board has provided the reasons and bases for its findings and conclusion and carefully considered the benefit-of-the-doubt rule below.

The Board also notes that there is an April 2004 letter from the Social Security Administration (SSA) and a computer printout in the claims file indicating a finding of disability.  However, these documents refer to disability determinations regarding the Veteran's wife, and the records relating to this determination are therefore not relevant to the Board's decision and need not be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

The Veteran was not afforded a VA examination as to the etiology of his cervical spine disability.  For the reasons explained below, such examination was not required in this case because the evidence did not reflect that a current cervical spine disability may be associated with an in-service disease, injury or event.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Moreover, during the July 2007 Board hearing, the undersigned explained the issues, suggested the submission of evidence that may have been overlooked, including insurance records or employment physical examinations, and held the record for 30 days in order to allow the Veteran to submit such evidence.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in July 2007, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for left wrist arthritis and cervical spine disability are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with left wrist and cervical spine arthritis.  He claimed that these current disabilities are due to injuries to his left wrist and cervical spine sustained from an in-service fall.

Specifically, in his May 2004 statement in support of claim (VA Form 21-4138), the Veteran wrote that when stationed aboard the U.S.S. Colonial, he slipped and fell down a ladder, injured his left wrist and neck, and still has pain to this day.  In a statement attached to his September 2005 substantive appeal (VA Form 9), the Veteran indicated that he was treated after the fall by a corpsman and that he was treated shortly after service at the Visalia Medical Clinic, but there were no records available from the clinic.  The Veteran indicated that he was trying to locate the medical bills from this time period, but no such records were ever submitted.  During the July 2007 Board hearing, the Veteran elaborated that the injury took place in March or April of 1967.  The Veteran was walking around at the top of the deck, caught his foot, went airborne, and fell straight down a hold to the next level which was accessible via a ladder rather than a stairway.  He fell at an angle and put his left arm out to brace himself, thereby hitting his left hand first and then his head.  The Veteran did not know if there were any witnesses to his fall, but he was helped to sickbay and was treated  by a corpsman there.  X-rays were taken at the San Diego Naval Air station base.  Subsequently, the Veteran's left wrist was in a cast for about one month and his neck was in a brace for a couple of weeks.  The cast and brace were later removed while the Veteran was back on board the ship.

When asked why he did not report anything about his wrist and next at the time of his separation examination (which was normal, as discussed below), the Veteran stated that he heard that on that day the medical staff "were practicing on pulling wisdom teeth," and he refused.  The Veteran and everyone else did not report any injuries or any other medical problems because "they seemed to have a penchant for experimenting with people down there," and because it seemed like if there was anything wrong with an individual, that individual was not allowed to be separated from service.  The Veteran was then treated at Visalia Medical Clinic for less than six months and again treated in the 1990s.  When asked if his neck had been bothering him since service, the Veteran indicated that it had not been bothering him to the extent that he "couldn't stand it," but the real problem had been with his wrist.  The Veteran also submitted two lay statements with the same date in November 2004.  In one letter, the Veteran's wife from 1966 to 1974 wrote that she was aware of the incident of shattering his wrist bone and injuring his neck from a fall from one level to the next aboard ship, and that he came home for the weekend with his arm bandaged in a sling and his neck in a brace and collar.  She also noted that when the Veteran left the Navy he was treated at the Visalia Medical Clinic, with all of the bills paid by the Navy because his injuries were due to a fall on the ship.  The other letter is from a woman with whom the Veteran has lived since 1980.  She indicated that the Veteran told her of his fall while in the Navy injuring his wrist, neck, and back, and that over the previous 24 years the Veteran had suffered intermittent pain and swelling in the wrist, neck, and back.

The STRs contain two treatment notes from March 1967.  The first is a consultation sheet indicating a date of request from the U.S.S. Colonial dated March 10, 1967.  The reason for request was that the Veteran fell and hit his back on the hatch while trying to go down a ladder.  He complained of pain in the low back only.  On examination, there was marked tenderness over the right sacro-iliac articulation.  There was full range of motion of the right hip without tenderness.  X-ray of the right hip and pelvis showed no fracture.  The provisional diagnosis was rule out (r/o) fracture, and treatment included return to clinic Monday if symptoms progress for additional X-rays and further evaluation.  The second note is a chronological record of medical care dated March 13, 1967, indicating that the Veteran had a hatch cover fall, pinning him between the cover and cowling knife edge.  Physical examination revealed pain and tenderness of the sacral area and right hip, with difficulty in moving the right hip.  The Veteran was sent to be X-rayed at the Navy Dispensary in San Diego, and X-rays showed F.B. vs. artifact projecting from the lesser trochanter of the right humerus.  The joint appeared normal.  The Veteran was admitted to sick bay and started treatment of heat to the low back area, bed rest, and observation.  After two days, he felt much better and was moving about with slight discomfort.  There are no follow up notes, no additional orthopedic treatment notes, and the July 1968 separation examination report indicates that the upper extremities, spine, and other musculoskeletal system were normal.

The first post service treatment note appears to be a December 1995 letter from Dr. McConnaughey, noting that the Veteran had been referred to him by Dr. Pentschev.  The Veteran reported that he injured his wrist in the Navy and was treated at Visalia Medical Clinic with medication and injections without benefit.  The Veteran also stated that "they could not find anything wrong with his wrist," and that ever since he had continued to have intermittent swelling and pain in the wrist.  After examining the Veteran, Dr. McConnaughey noted that no X-rays were available for review and that radiographs of the wrist demonstrated marked collapse of the carpal lunate with carpal shift and multiple fragments of bone, presumably remnant of the carpal lunate.  There was moderate degenerative arthrosis of the wrist joint secondary to the carpal collapse.  The diagnosis was old avascular necrosis of the carpal lunate with collapse and post collapse arthritis of the wrist.  May and July 1997 cervical spine X-ray and MRI reports contain diagnoses of advanced chronic disc disease with changes "out of proportion to the patient's age."

July 2007 VA X-rays contain diagnoses of left wrist marked degenerative changes and cervical spine degenerative changes.  The left wrist X-ray report indicated that marked degenerative changes were seen at the first metacarpocarpal joint and radiocarpal joints,, and that deformity of the lunate bone was most likely related to old injury.  The cervical spine X-ray report indicated that there were degenerative disc changes of the mid lower cervical spine, and that a slight irregularity was seen at the base of the odontoid process of the C2 vertebra, which could be due to summation of shadows, and that CT scan was recommended to exclude a fracture.  Later that day, a CT scan of the cervical spine was conducted and the report indicated that no acute fracture was identified.

The above evidence reflects that the Veteran has current left wrist and cervical spine disabilities, including arthritis.  For the following reasons, the Board finds that the evidence reflects that the diagnosed left wrist arthritis is related to service but that cervical spine disability is not.

The December 1995 treatment note prepared many years prior to any claim for compensation benefits indicated that the Veteran claimed an in-service left wrist injury and continuity of symptomatology.  Such a report for treatment purposes, unrelated in time to a claim, is highly probative.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  In addition, the July 2007 left wrist X-ray reports indicated an "old injury" to the left wrist, which is consistent with the Veteran's statements.  Consequently, the Board finds that the evidence reflects that the Veteran's left wrist arthritis is related to an in-service left wrist injury via continuity of symptomatology, and entitlement to service connection is warranted for left wrist arthritis on this basis.

As to the cervical spine disability, the Veteran is competent to report his purported in-service cervical spine injury and continuity of symptomatology and the lay witnesses are competent to report their observations of him and the statements made to them by him, but these lay statements must be considered along with the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The lay statements conflict with the evidence created contemporaneous to the events described.  The March 1967 STRs contain a detailed description of an event similar to that described by the Veteran during the same time period, i.e., a fall involving a hatch and ladder on board ship.  Significantly, however, the STRs specifically indicate that the Veteran complained of back pain and that there were right hip and sacral symptoms with X-rays showing a normal joint and abnormality only of either foreign body or humerus abnormality, and that the separation examination was normal with regard to the musculoskeletal system.  Viewing the lay statements made many years after service alongside the evidence created contemporaneous to the events described in the statements, the Board accords more weight to the contemporaneous evidence.  That evidence shows complaints, treatment, and diagnoses relating to parts of the anatomy other than the cervical spine.  The absence of any reference to the cervical spine in these circumstances reflects a silence when otherwise speaking that warrants the conclusion that there was no cervical spine injury and symptoms as described by the Veteran and the lay witnesses.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Moreover, the evidence created at the time of the events including a normal separation examination report is more reliable than statements made many years later during the course of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, the Board finds that the lay statements indicating in-service cervical spine injury and continuity of symptomatology are not credible, and that the Veteran did not have such an injury in service.

The remaining evidence warrants neither service connection nor a VA examination with regard to cervical spine disability.  None of the diagnoses of current cervical spine disability contains an opinion relating such disability to service.  The May 1997 X-ray report indicating cervical disc changes out of proportion to the Veteran's age is a general conclusion that refers to the severity of the cervical disc changes without indicating any relationship to a prior injury or any time frame and therefore does not meet even the low threshold of establishing that the current disabilities may be associated with service.  McLendon, 20 Vet. App. at 83.  Given the absence of in-service injury, the fact that the lay testimony is not credible in this regard, and the fact that the first treatment and diagnosis of any cervical spine disorder was many years after service, there is no indication that the current cervical spine disability may be associated with service or that cervical spine arthritis manifested within the one year presumptive period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

For the foregoing reasons, the preponderance of the evidence is in favor of entitlement to service connection for left wrist arthritis and against entitlement to service connection for cervical spine disability.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to service connection for left wrist arthritis is granted.

Entitlement to service connection for cervical spine disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


